Name: Commission Regulation (EEC) No 3559/86 of 20 November 1986 re-establishing the levying of customs duties on woven fabrics of man-made fibres (discontinuous or waste), unbleached or bleached, products of category ex 3 (code 40.0033), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 327/20 Official Journal of the European Communities 22. 11 . 86 COMMISSION REGULATION (EEC) No 3559/86 of 20 November 1986 re-establishing the levying of customs duties on woven fabrics of man-made fibres (discontinuous or waste), unbleached or bleached, products of category ex 3 (code 40.0033), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, products of category ex 3 (code 40.0033), the relevant ceiling amounts to 5,1 tonnes ; whereas on 12 November 1986, imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Having regard to the Treaty establishing the European Economic Community, Whereas it is appropriate to re-establish the levying of customs duties for the products in quesiton with regard to Pakistan, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 to textile products originating in develo ­ ping countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that prefe ­ rential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quan ­ tities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 25 November 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3600/85, shall be re-established in respect of the fol ­ lowing products, imported into the Community and origi ­ nating in Pakistan : Whereas, in respect of woven fabrics of man-made fibres (discontinuous or waste), unbleached or bleached, Code Category CCT heading No NIMEXE code Description ( 1 ) (2) (3) (4) 40.0033 ex 3 ex 56.07 A 56.07-04, 10, 20, 30, 39, 45 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven farics of synthetic fibres (discontinuous or waste), other than narrow woven farics, pile fabrics (including terry fabrics) and chenille fabrics :  Unbleached or bleached Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 352, 30 . 12. 1985, p . 107 . 22. 11 . 86 Official Journal of the European Communities No L 327/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1986. For the Commission COCKFIELD Vice-President